Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. Applicant argues that there is no disclosure in Hakim that the outer surface of the tube is planar and that it is unclear how examiner arrives at the interpretation that planar is “lying on a plane”. Examiner notes the specification does not define the term “substantially planar” and interprets planar in the plain and ordinary meaning according to Merriam-Webster dictionary which states the definition of planar as “relating to, or lying in a plane”. Examiner respectfully submits that the outer surface of Hakim is lying on a plane through the catheter. If the Applicant is attempting to define that the plane is flat or of a particular shape, Examiner welcomes the further differentiation but currently the claims only recite an exterior portion, a portion of which is substantially planar. Since there are a number of theoretical planes that can extend through the outer surface, the tube 2 has a surface that is lying on a plane going through the catheter.
Applicant also argues with respect to claims 13 and 22 that Hakim does not mention, let alone address, technical challenge tackled by the present inventor – that of providing a solution to the problem of perforations not being effective occluded. Applicant then argues multiple methods of forming the sheet and discusses sealing which is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Currently, the claims recite a movable covering operatively connected to the body configured to occlude said perforation in response to relative movement between the catheter and the tissue during insertion and withdrawal from said tissue. Hakim discloses a movable covering (12) operatively connected to the body (figure 2) configured to occlude said perforation in response to relative movement between the catheter and the tissue during insertion and withdrawal from said tissue (col 3, lines 30-47) and therefore meets all the claim limitations. Further it is unclear, which limitations are not being met by the combination of Hakim and Elias and Applicant merely states “Elias fails to cure the deficiencies of Hakim”. In response to applicant's argument that one would not look to a flapless, unsealed infusion catheters as a source of inspiration, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).In this case, Elias is relatively pertinent to problem posed by Applicant of moving material using a catheter. Elias discloses a catheter for insertion into the brain which teaches catheters that are rectangular in shape are known in the art to achieve a desirable cross sectional shape ([0047]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Hakim with the shape of Elias since the rectangular shape catheters are routinely used in the art to obtain a desirable cross sectional shape ([0047]). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 14-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakim (US 3516410).
Regarding claim 1, Hakim discloses a cerebro-ventricular catheter (figures 1-3) comprising an elongated body (2, col 2, lines 38-42) having an interior lumen (4, col 2, lines 40-43), an exterior surface (outer surface of tube 2), a portion of which is substantially planar (substantially planar interpreted as lying on a plane, outer surface of the tube 2 has a surface that is lying on a plane going through the catheter), a perforation (18, 20, 22, col 3, lines 1-5) that extends through the planar exterior surface (figure 2), providing fluid communication between the lumen and the said surface portion (col 2, lines 64-69) and a movable covering (12) operatively connected to the body (figure 2) configured to occlude said perforation in response to relative movement between the catheter and the tissue during insertion and withdrawal from said tissue (col 3, lines 30-47).
Regarding claim 2, Hakim discloses the covering stands proud from the body when the catheter is operatively located in tissue uncovering the perforations (figures 1-3, col 3, lines 45-50).
Regarding claim 3, Hakim discloses the covering is foldable to occlude the perforations (col 3, lines 35-40).
Regarding claim 4, Hakim discloses the covering foldable in opposite directions (col 4, lines 28-32).
Regarding claim 5, Hakim discloses the perforation is associated with two coverings (figure 1-3, perforations bordered by coverings on either side).
Regarding claim 6, Hakim discloses the covering comprises flaps (figures 1-3).
Regarding claim 7, Hakim discloses a fold line (line where the flap joins the catheter) along which the flap is foldable to occlude the perforation (col 3, lines 37-45).
Regarding claim 8, Hakim discloses the flap is resiliently flexible (col 3, lines 37-50).
Regarding claim 9, Hakim discloses the covering and body are integral (figures 1-3).
Regarding claim 11, Hakim discloses the body comprises interconnected distal and proximal portions having different respective axial profiles (the proximal portion is uniform, while the distal portion has holes and vanes which are different).
Regarding claim 12, Hakim discloses the distal portion includes the perforations (figures 1-3).
Regarding claim 14, Hakim discloses a method of removing excess cerebrospinal fluid from a patient, the method comprising the steps of: a. providing a catheter (2) having an elongate body with an axial lumen (4, col 2, lines 40-43) and a substantially planar exterior surface portion (substantially planar interpreted as lying on a plane, outer surface of the tube 2 has a surface that is lying on a plane going through the catheter), through which a perforation (18, 20, 22, col 3, lines 1-5) extends to provide fluid communication between the lumen and the exterior of the catheter (col 2, lines 64-69), and a covering (12)  moveable into an occluding configuration when under tissue pressure during movement of the catheter in an axial direction within tissue, thereby to occlude the perforation (col 3, lines 30-47), and into a perforation-exposing configuration when said movement ceases (col 3, lines 45-52); b. advancing the catheter into brain tissue of the recipient, thereby causing the perforation to be occluded (col 3, lines 30-47), c. allowing the catheter to be stationary in relation to the tissue, whereby the perforation is exposed for allowing CSF to enter the lumen through the perforation (col 3, lines 45-52); and d. withdrawing the catheter from the tissue, whereby the action of withdrawing causes occlusion of the perforation (col 4, lines 27-32).
Regarding claim 15, Hakim discloses the covering is foldable to occlude the perforations (col 3, lines 35-40).
Regarding claim 16, Hakim discloses the covering foldable in opposite directions (col 4, lines 28-32).
Regarding claim 17, Hakim discloses the perforation is associated with two coverings (figure 1-3, perforations bordered by coverings on either side).
Regarding claim 18, Hakim discloses the covering and body are integral (figures 1-3).
Regarding claim 19, Hakim discloses the distal portion includes the perforations (figures 1-3).
Regarding claim 21, Hakim discloses the body comprises interconnected distal and proximal portions having different respective axial profiles (the proximal portion is uniform, while the distal portion has holes and vanes which are different).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Elias (US 2015/0238685).
Regarding claim 13 and 22, Hakim does not disclose the distal portion has a generally rectangular axial profile.
Elias discloses a catheter for insertion into the brain which teaches catheters that are rectangular in shape are known in the art to achieve a desirable cross sectional shape ([0047]).
It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Hakim with the shape of Elias since the rectangular shape catheters are routinely used in the art to obtain a desirable cross sectional shape ([0047]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781